DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunks et al (US 2010/0164057).
Hunks discloses a film comprising silicon and oxide on a substrate deposited from aminodisiloxanes [0035]; [0045]; [0090]. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. 
Thus, Hunks discloses the structure of the film of claim 18 and thus anticipates the claim.
Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandra et al (US 2013/0295779).
Chandra discloses a film comprising at least one of a density of 2.08 to 2.23 g/cc [0095], a wet etch rate of 2.07 A/s [0094] (Table II), and electrical leakage of 1-5 MV/cm [0096]. 
Thus, Chandra meets the limitations of claim 19 and thus anticipates the claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallikarjunan et al (US 2015/0275355) in view of Hunks et al (US 2010/0164057).
Mallikarjunan discloses a method of depositing a film comprising silicon oxide comprising: providing a substrate to a reactor, introducing a silicon precursor compound 
Mallikarjunan does not disclose a silicon precursor of formulae A or B. 
Hunks discloses deposition of silicon oxide by ALD at temperatures less than 400°C [0045], wherein the silicon precursor may be aminosilanes (i) or alternatively aminodisiloxanes (v), wherein the aminodisiloxanes fall within the claimed formula A [0035]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the aminodisiloxane precursors of Hunks in the process of Mallikarjunan since they were suitable alternatives to aminosilanes for silicon oxide deposition by ALD at low temperatures. 
Regarding Claims 3-10 and 18, Mallikarjunan discloses an oxygen plasma [0021], the plasma is generated in situ or remotely [0069], the film has a density of 2.1 g/cc or greater [0042], and the film further comprises carbon with a carbon content within the claimed range [0042].
Thus, claims 1-10 and 18 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Mallikarjunan and Hunks.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunks et al (US 2010/0164057).

The aminodisiloxane formula (v) [0035] of Hunks overlaps the claimed formula A and includes precursor compounds of claim 12. The subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention if the overlapping portion of the formula range disclosed by Hunks was selected because overlapping ranges have been held to be a prima facie case of obviousness, see In re Wortheim 191 USPQ 90. 
Thus, claims 11 and 12 would have been obvious within the meaning of 35 USC 103 over the teachings of Hunks. 
Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunks et al (US 2010/0164057) as applied above in view of Mayorga et al (US 2015/0024608).
Hunks does not disclose that in the formula, X is a halide comprising chloride ions or hydrogen.
Mayorga discloses that for organoaminodisilane precursors, halide groups, such as chloride ions, may be used as electron withdrawing groups [0066]-[0067]. Further, precursors having a SiH3 group or more Si-H bonds are advantageous because they are more reactive, allowing lower deposition temperatures [0075]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the aminodisiloxane precursor of Hunks to include chloride groups as suggested by Mayorga to be used as electron withdrawing 
Regarding Claims 14-16, Mayorga discloses that the precursors should be substantially free of halide ions, such as less than 5 ppm because it can cause the final product to degrade [0078]. 
Thus, claims 13-17 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Hunks and Mayorga.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,703,915. Although the claims at issue are not identical, they are not patentably distinct from each other because although they differ in scope, the ‘915 claims meet every limitation of the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH A BURKHART/           Primary Examiner, Art Unit 1715